DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/22 has been entered.
Receipt is acknowledged of amendment, remarks  filed on 1/12/22 and IDS filed on 1/24/22. Claims 2-4, 12-15, 17-18 are cancelled and claims 21-29 are added as per applicant’s amendment dated 1/12/22. New claims 27-29 are dependent on non-elected invention and hence they are also withdrawn from consideration as being drawn to non-elected subject matter.
Status of claims
Claims 1, 5-11, 16 and 19-29 are pending in the application.
Claims 2-4, 12-15, 17-18 are cancelled
Claims 11, 16, 19-20  and 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/20.
	Claims 1, 5-10 and 21-26  are examined in the application.
The amendment added limitation for “ amount of propellant” into claim 1 and therefore the 103 rejection is modified and new claim limitation drawn to claim 23 (brassica amidopropyl dimethylamine) which has never been presented will be rejected on new art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is new matter rejection.
The new matter rejection is with respect to claim 25 which is dependent on claim 1.
Claim 1 is drawn to :
1. (Currently Amended) A composition for treating keratinous substrates comprising:
(a) from about 0.5% to about 5 % by weight of coconut
oil;
(b) from about 0.01 to up to about 10% by weight of octyl dodecanol 

agent; and
(d) from about 0.01% to about 10% by weight of at least one propellant;
wherein all amounts are relative to the total weight of the composition; and
wherein the composition is in the form of a fluid emulsion and is free 
of a silicone.
Claim 25 recites :

    PNG
    media_image1.png
    75
    480
    media_image1.png
    Greyscale

Applicants point out support to [00141].
See below for [00141].

    PNG
    media_image2.png
    214
    506
    media_image2.png
    Greyscale

Instant specification at [00140] teaches:

    PNG
    media_image3.png
    172
    515
    media_image3.png
    Greyscale

 See below for Composition 1A which only exhibits the viscosity claimed in claim 25.

    PNG
    media_image4.png
    302
    537
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    340
    542
    media_image5.png
    Greyscale


	Inventive compositions 1A only exhibited the claimed viscosity. Claim 1 is not limited to the specific ingredients of composition 1A which exhibited the viscosity claimed. Applicants have not contemplated the claimed viscosity for the scope of claim 1 and hence it is drawn to new matter.

Claim Rejections - 35 USC § 103
Claims 1, 5-10, 21-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0171149 (‘149)  and US 2013/0164244 (‘244) and US 2019/0358143 (‘143) and  U. S .Patent 5,798,095 (‘095) and evidence on Google for the  trade names drawn to  conditioner example of US ‘149. 
US ‘149 teaches agents for treating keratin fibers and at ¶ [0015] teaches:

    PNG
    media_image6.png
    137
    478
    media_image6.png
    Greyscale

US ‘149 at ¶¶ [0016-0017] teaches:

    PNG
    media_image7.png
    201
    468
    media_image7.png
    Greyscale

US ‘149 at ¶ [0302] teaches conditioner. See below.

    PNG
    media_image8.png
    499
    617
    media_image8.png
    Greyscale


See below for the names of various tradenames described in the example.

    PNG
    media_image9.png
    214
    701
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    186
    914
    media_image10.png
    Greyscale



Stearamido propyl amine and also Dehyquart A-CA, which is cetrimonium chloride is drawn to claimed cationic conditioning agent of claims 1 and 6-7, and the  total amount in example is 4.5 % and is within from about 0.01 to about 15% of claim 1 and from about 0. 1 to about 10% of claim 7 . Ingredients from lactic acid to perfumes reads on claimed active agents of claim 10;  cetearyl alcohol is drawn to claimed solid fatty alcohol of claim 8 and the amount is 4% and this is within from about 0.01 to about 15%  of claim 9; coconut oil is the same oil of claim 1 and the amount is 5%  meets 5% of claim 1 and also meets lower than 5% for range like 4.5-4.9% since the expression “ about” meets tolerance. Eumulgin B2 is drawn to nonionic surfactant and this meets claim 10 for “ surfactants” and the amount is 0.4 % and this meets new claim 26 which is dependent on claim 20 wherein the total amount of surfactants ranges from about 0.0001 to about 10% by weight. Note that 0.4% is within the claimed amount of claim 26.
The above example is “free of silicone” claimed in claim 1. The above example is free of ethanol of new claim 25.
US ‘149 at ¶ [0271] teaches the compositions contain additional active ingredients and at ¶ [0282 ] teaches adding propellants such as propane-butane mixtures, N2O2, dimethyl ether, carbon dioxide and air.
and US ‘149 teaches propellants but not the amount of propellants. 
US ‘244 teaches conditioning compositions and at ¶ [0109] teaches the conditioning compositions are in the form of emulsions and teaches that propellants can also be used. Thus US ‘244 teaches conditioning formulations which are emulsions having propellants. This is known in the art.
US ‘143 teaches hair conditioning compositions and at ¶ [0016] teaches from 0.01-5% by weight of octyldodecanol and this overlaps with “ from about 0.01 to about 10%” of claim 1 and  overlaps with “ from about 0.5 to about 5%” of claim 21. US ‘143  along with cationic surfactant  and antidandruff agent and under exampled 3 teaches both solid fatty alcohol which is cetearyl alcohol and cetearyl alcohol is drawn to claimed solid fatty alcohol of claim 8 and the amount is 4% and this is within from about 0.01 to about 15%  of claim 9 and liquid fatty alcohol which is octyldodecanol (claims 1 and 4) and also teaches Stearamido propyl dimethyl amine and behen trimethylammonium chloride  ( claimed cationic conditioning agent).  Example 3 is also free of silicone  and free of ethanol.
Patent ‘095 teaches hair treatment compositions  and at paragraph bridging col.s 5-6 teaches that the compositions can be in a pressurized container and pressurized by adding propellants and the preparation is released as a foam  and is conveniently  distributed on hair and teaches adding propellants and teaches the amount of propellants, which is from about 2 to about 10 percent. There is overlap of this amount with the claimed amount, which is from about 0.01 to about 10% of claim 1 and from about 0. 1 to about 6% of new  claim 21. Patent ‘095 at col.6, ll. 
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify  the composition of US '149 conditioner  having the oil component, solid fatty alcohol, cationic condition agent  and other ingredients and add propellant since  US ‘149  teaches adding propellants and add the amount of propellant taught by patent ‘095 in analogous hair care conditioner and prepare the composition in the form of emulsions taught by US ‘244 in analogous conditioning compositions and add ingredients of example 3, like liquid fatty alcohol,  which is octyldodecanol, behen trimethyl ammonium chloride and climbazole taught by US ‘143 in analogous conditioning compositions. It is prima facie obvious to combine the compositions, which have been used individually in the same hair condition compositions.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2012/0171149 (‘149)  and US 2013/0164244 (‘244) and US 2019/0358143 (‘143) U. S .Patent 5,798,095 (‘095) and evidence on Google for the  trade names drawn to  conditioner example of US ‘149 as applied to claims 1, 5-10, 21-22, 24 and 26 above, and further in view of   US 2017/0189304 (‘304).
	US ‘149 and US ‘143  exemplify Stearamido propyl dimethyl amine but not the claimed brassica amidopropyl dimethylamine.
	US ‘304 teaches compositions and method for treating keratin fibers (claimed  composition for treating keratin fibers) and ¶ [ 0240] teaches:

    PNG
    media_image11.png
    437
    546
    media_image11.png
    Greyscale

	Thus, stearamidopropyl dimethylamine exemplifies are  functional equivalents to above dimethylamines along with claimed brassica amidopropyl dimethyl amine.
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify  the composition of US '149 conditioner  having the oil component, solid fatty alcohol,  and substitute the stearamidopropyl dimethyl amine with any functional equivalent  dimethyl amine like brassica amidopropyl dimethyl amine taught by US ‘304  and other ingredients and add propellant since  US ‘149  teaches adding propellants and add the amount of propellant taught by patent ‘095 in analogous hair care conditioner and prepare the composition in the form of emulsions taught by US ‘244 in analogous conditioning compositions and add ingredients of example 3, like liquid fatty alcohol,  which is octyldodecanol, behen trimethyl ammonium chloride and climbazole taught by US ‘143 in .

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. 
Examiner will not address new claims 23-26 since they were presented  with the filing of RCE and examiner did not examine these claims.
 	Applicants point out to unexpected results especially composition 1A, where 1A exhibited more compact, dense and stable and does not collapse or look like “ airy” or “whipped”  compared to comparative compostion 1D and point to fig.2 (foam 210)  vs. foam 220 and argue that claims are commensurate with the showing of unexpected results drawn to 1 A.
In response there is no nexus between compostion 1 A and scope of claim 1.
Examiner tried very hard (see two interview summary forms) in advancing the prosecution. Applicants did not adopt examiners suggestions.
Showing in the specification is not commensurate with the scope of claim 1 for cationic conditioning agent.  Composition 1 A has  cationic conditioning agent  which is “brassica amidopropyl dimethyl amine “.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619